The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
On pp. 7-11, Applicant repeats arguments already presented in responses to previous office actions. These arguments remain unpersuasive for the reasons set forth in the examiner’s previous responses to Applicant’s arguments.
Applicant argues on pp. 11-12 that the claims are eligible because the examiner has failed to consider the claimed features as a whole, and because the Federal Circuit said the claims in Thales were patent eligible. Neither of these arguments is persuasive. The examiner properly analyzed the claims under the 2019 PEG, as set forth in MPEP §2106, to conclude that the claims are directed to judicial exceptions of abstract ideas, and are therefore ineligible. Because a proper analysis of the claims under the 2019 PEG includes considering the claimed invention as a whole, and because Applicant fails to provide evidence that the examiner did not correctly analyze the claims under the 2019 PEG, the Applicant has failed to show that the claims are directed to ineligible subject matter. As presented by Applicant, the Federal Circuit’s holding in Thales is not dispositive of the examiner’s conclusion of ineligibility after correctly analyzing the claims under the 2019 PEG.
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
On pp. 13-17, Applicant repeats arguments already presented in responses to previous office actions. These arguments remain unpersuasive for the reasons set forth in the examiner’s previous responses to Applicant’s arguments.
Applicant argues on pp. 17-18 that the claims are not unpatentable over Toyoda, because the office action does not explain how calculating a fuel consumption based upon a measured quantity of fuel is well-known. This argument is not persuasive. The examiner explained that even a layperson is familiar with calculating fuel consumption based upon a known quantity of consumed fuel, either on a distance traveled basis, or on an operating hours of the engine basis. The calculation is a very simple equation that requires one to divide the amount of fuel consumed by either the distance traveled, or the operating hours of the engine. The apparatus of Toyoda includes flowmeters that provides information on the fuel consumed, the water consumed, and the fuel/water mixture consumed, as set forth in the rejections below. It is not patentably distinguishing to use data collected from a known apparatus known even to a layperson to divide the amount of fuel measured by the flowmeter by the distance traveled to determine fuel consumption based on the measured flow of fuel, to divide the amount of water measured by the flowmeter by the distance traveled to determine water consumption based on the measured flow of water, or to divide the amount of fuel/water mixture measured by the flow meter by the distance traveled to determine fuel/water mixture consumption based on the measured flow of the fuel/water mixture.
Applicant argues on pp. 17-18 that Toyoda does not render the claimed invention obvious because the Federal Circuit in Arendi said that it is not obvious to search for a telephone number that is detected in a document when one choses the “add to address book” option. This argument is not persuasive. The claims of Arendi do not appear to be analogous art to the fuel system of Toyoda, and further, the rejections set forth below do not rely upon searching for a telephone 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exceptions of abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1 and 5-9 are directed to an apparatus.
Claims 10-16 are directed to a method.
Each of claims 1 and 3-16 are directed to one of the four statutory categories of subject matter.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
calculate a fuel consumption based on the measured flow of the fuel, the measured flow of the water, and the measured flow of the fuel/water mixture provided by the mixture flow meter.
This claim limitation is an abstract idea of mathematical concepts.
claims 3-9 also recite the abstract ideas of claim 1, and/or additional abstract ideas of mathematical concepts.
Claims 1 and 3-9 therefore recite abstract ideas.
Claim 10 recites:
calculating a fuel consumption based on the measured flow of the fuel, the measured flow of the water, and the measured flow of the fuel/water mixture.
This claim limitation is an abstract idea of mathematical concepts.
Each of dependent claims 11-16 also recite the abstract ideas of claim 10, and/or additional abstract ideas of mathematical concepts.
Claims 10-16 therefore recites abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
a mixer (330);
a fuel source (310) fluidly coupled to the mixer (330), the fuel source (310) being configured to measure a flow of fuel to the mixer (330);
a water source (315) fluidly coupled to the mixer (330), the water source (315) being configured to measure a flow of water to the mixer (330); and 
a mixture flow meter (5) fluidly coupled to the mixer (330), the mixture flow meter (5) being configured to receive and measure properties of a fuel/water mixture from the mixer (330); and
a controller configured to do computer functions.
The controller is recited at a high level of generality, i.e., as a generic device for performing generic computer functions of processing data. This generic controller is used as nothing more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract ideas.

All of these additional elements are recited at a high level of generality, and fail to provide a particular machine upon which to apply the judicial exception. Thus, these additional elements fail to integrate the judicial exceptions into a practical application.
None of claims 3-9 recite any additional elements not recited in claim 1. Claims 6-9 recite additional functions and intended uses of the additional elements recited in claim 1, but without adding any further additional elements.
Claims 1 and 3-9 are therefore directed to the abstract ideas.
Claim 10 recites the additional elements of:
flowing a fuel/water mixture;
measuring a flow the fuel/water mixture;
measuring a flow of the fuel and a flow of the water in the fuel/water mixture.
The flowing and measuring steps represent insignificant extra-solution activity of data gathering that is necessary for the use of the recited judicial exceptions, and are recited at a high level of generality.
None of claims 11-16 recite any additional elements not recited in claim 10. Claims 14-16 recite additional functions and intended uses of the additional elements recited in claim 10, but without adding any further additional elements.
Claims 10-16 are therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional elements or a combination of elements that provide an inventive concept that makes the claim amount to significantly more than the judicial exception 
Regarding claims 1, and 6-9 as discussed with respect to Step 2A Prong Two, a fuel system with flow meters for measuring the mass and volume flow rates of fuel, water, and the fuel/water mixture, and obtaining data are insignificant extra-solution activities that fail to impose meaningful limits on the claim, and further, are well-understood, routine, and conventional in the art (Toyoda et al., EP 2 602 547 A1, discloses a mixer 23, a fuel source 13, measuring a flow of the fuel source, 21, a water source 14, measuring a flow of the water source 25, and a mixture flow meter 27; “the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0050; “first specific gravity measuring portion 21 can measure the mass flow rate and volume flow rate of the fuel oil supplied through the fuel supply line,” ¶ 0045; “the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0050; “first specific gravity measuring portion 21 can measure the mass flow rate and volume flow rate of the fuel oil supplied through the fuel supply line,” ¶ 0045; “the second specific gravity measuring portion 27 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0056; “first specific gravity measuring portion 21 can measure the mass flow rate and volume flow rate of the fuel oil supplied through the fuel supply line,” ¶ 0045; “the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0050; “the second specific gravity measuring portion 27 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0056). Because these additional elements are insignificant extra-solution activity, and are also well-understood, routing, and conventional in the art, they fail to provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B, as set forth in MPEP §2106.05 (g).
claims 1 and 3-9 are therefore ineligible.
Regarding claims 10 and 14-16, as discussed with respect to Step 2A Prong Two, flowing a fuel/water mixture and measuring flow of fuel and flow of water and flow of a fuel/water mixture are insignificant extra-solution activities that fail to impose meaningful limits on the claim, and further, are well-understood, routine, and conventional in the art (Toyoda et al., EP 2 602 547 A1, discloses a mixer 23, a fuel source 13, measuring a flow of the fuel source, 21, a water source 14, measuring a flow of the water source 25, and a mixture flow meter 27; “the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0050; “first specific gravity measuring portion 21 can measure the mass flow rate and volume flow rate of the fuel oil supplied through the fuel supply line,” ¶ 0045; “the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0050; “first specific gravity measuring portion 21 can measure the mass flow rate and volume flow rate of the fuel oil supplied through the fuel supply line,” ¶ 0045; “the second specific gravity measuring portion 27 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0056; “first specific gravity measuring portion 21 can measure the mass flow rate and volume flow rate of the fuel oil supplied through the fuel supply line,” ¶ 0045; “the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0050; “the second specific gravity measuring portion 27 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0056). Because these additional elements are insignificant extra-solution activity, and are also well-understood, routing, and conventional in the art, they fail to 
For these reasons, there is no inventive concept in claims 10-16, and claims 10-16 are therefore ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-10, and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Toyoda.
Regarding claim 1:
Toyoda teaches a fuel control system for fuel consumption calculation for a fuel and water mixture (12), the fuel control system comprising:
a mixer (23);
a fuel source (13) fluidly coupled to the mixer, the fuel source being configured to measure a flow of fuel to the mixer (“first specific gravity measuring portion 21 can measure the mass flow rate and volume flow rate of the fuel oil supplied through the fuel supply line,” ¶ 0045);
a water source (14) fluidly coupled to the mixer, the water source being configured to measure a flow of water to the mixer (“the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0050);
a mixture flow meter (27) fluidly coupled to the mixer, the mixture flow meter being configured to receive and measure properties of a fuel/water mixture from the mixer (“the second specific gravity measuring portion 27 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0056); and
a controller (19) communicatively coupled to the fuel source, the water source, and the mixture flow meter, said controller being configured to calculate, and measuring flow of fuel (“first specific gravity measuring portion 21 can measure the mass flow rate and volume flow rate of the fuel oil supplied through the fuel supply line,” ¶ 0045) and flow of water (“the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0050) and flow of fuel and water (“the second specific gravity measuring portion 27 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0056).

The examiner takes Official Notice that fuel consumption of an internal combustion engine is a well-known metric for determining operating efficiency of an engine and/or how much fuel is consumed by the internal combustion engine. For example, even a layperson is familiar with the concept of calculating fuel consumption of an automobile based on distance traveled and fuel consumed, or calculating fuel consumption based on operating hours of the engine and fuel consumed. Determining fuel consumption based on a known quantity of consumed fuel can be advantageous for determining a baseline fuel consumption of an engine, to allow one to determine how far a vehicle powered by the engine can travel on one tank of fuel, to compare distance traveled across different tanks of fuel to gauge overall operating efficiency, and to allow for planning and budgeting of future fuel purchases based upon anticipated operating needs.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Toyoda to use the data collected on flow of fuel and flow of water and flow of a fuel and water mixture to calculate fuel consumption of the internal combustion engine based on the measured flow of the fuel, the measured flow of the water, and the measured flow of the fuel/water mixture, because this would predictably and advantageously provide one with the knowledge of how much fuel the engine is consuming, thereby resulting in calculate a fuel consumption based on the measured flow of the fuel, the measured flow of the water, and the measured flow of the fuel/water mixture provided by the mixture flow meter.
Regarding claim 5, Toyoda renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. Toyoda also renders obvious wherein the controller being configured to calculate a fuel consumption based on the measured flow of the fuel, the measured flow of the 
Regarding claim 6, Toyoda renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. Toyoda also renders obvious wherein the water source comprises a water source flow meter (“the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0050) and the fuel source comprises a fuel source flow meter (“first specific gravity measuring portion 21 can measure the mass flow rate and volume flow rate of the fuel oil supplied through the fuel supply line,” ¶ 0045).
Regarding claim 7, Toyoda renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. Toyoda also renders obvious wherein the water source being configured to measure the flow of water comprises the water source being configured to measure a mass flow of the water (“the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0050) and the fuel source being configured to measure the flow of the fuel comprises the fuel source being configured to measure 
Regarding claim 8, Toyoda renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. Toyoda also renders obvious wherein the mixture flow meter being configured to receive and measure properties of a fuel/water mixture from the mixer comprises the mixture flow meter being configured to measure a mass flow of the fuel/water mixture (“the second specific gravity measuring portion 27 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0056).
Regarding claim 9, Toyoda renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. Toyoda also renders obvious wherein the measured flow of the fuel and the measured flow of the water are volume flow rates (“first specific gravity measuring portion 21 can measure the mass flow rate and volume flow rate of the fuel oil supplied through the fuel supply line,” ¶ 0045; “the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0050), and wherein the fuel source is further configured to measure a density of the flow of the fuel, the water source is further configured to measure a density of the flow of the water (specific gravity and density have a well-known scientific relationship that allows one to be know if the other is known), and the properties of the fuel/water mixture comprise a volume flow rate (“the second specific gravity measuring portion 27 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0056).
Regarding claim 10:
Toyoda teaches a method of calculating a fuel consumption of a fuel and water mixture, the method comprising:

measuring a flow of the fuel/water mixture (“the second specific gravity measuring portion 27 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0056);
measuring a flow of the fuel (“first specific gravity measuring portion 21 can measure the mass flow rate and volume flow rate of the fuel oil supplied through the fuel supply line,” ¶ 0045) and a flow of the water (“the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0050) in the fuel/water mixture.
Toyoda does not teach calculating a fuel consumption based on the measured flow of the fuel, the measured flow of the water, and the measured flow of the fuel/water mixture.
The examiner takes Official Notice that fuel consumption of an internal combustion engine is a well-known metric for determining operating efficiency of an engine and/or how much fuel is consumed by the internal combustion engine. For example, even a layperson is familiar with the concept of calculating fuel consumption of an automobile based on distance traveled and fuel consumed, or calculating fuel consumption based on operating hours of the engine and fuel consumed. Determining fuel consumption based on a known quantity of consumed fuel can be advantageous for determining a baseline fuel consumption of an engine, to allow one to determine how far a vehicle powered by the engine can travel on one tank of fuel, to compare distance traveled across different tanks of fuel to gauge overall operating efficiency, and to allow for planning and budgeting of future fuel purchases based upon anticipated travel needs.

Regarding claim 13, Toyoda renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. Toyoda also renders obvious wherein calculating a fuel consumption based on the measured flow of the fuel and the water comprises calculating a mass flow concentration factor of the fuel (mFUEL) and a mass flow concentration factor of the water (mwATER) based on the measured flow of the fuel and the water, and the measured flow of the fuel/water mixture (“the second specific gravity measuring portion 27 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0056; one having ordinary skill in the art could easily calculate fuel flow in this  manner given the data provided by the first, third, and second measuring portions, which first, third, and second measuring portions provide information about  not only the fuel flow, but also about physical properties of the water, fuel, and water and fuel).
Regarding claim 14, Toyoda renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. Toyoda also renders obvious wherein measuring the flow of the fuel and the water comprises measuring a mass flow of the water (mFLOW WATER) (“the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume 
Regarding claim 15, Toyoda renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. Toyoda also renders obvious wherein measuring the flow rate of the fuel and the water comprises measuring a mass flow of the fuel/water mixture (mFLOW TOTAL) (“the second specific gravity measuring portion 27 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0056).
Regarding claim 16, Toyoda renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. Toyoda also renders obvious wherein the measured flow of the fuel and the measured flow of the water are volume flow rates (“first specific gravity measuring portion 21 can measure the mass flow rate and volume flow rate of the fuel oil supplied through the fuel supply line,” ¶ 0045; “the third specific gravity measuring portion 25 has the mass flow rate measuring function and the volume flow rate measuring function,” ¶ 0050), and wherein the method further comprises measuring a density of at least one of the flow of the fuel and the flow of the water (specific gravity and density have a well-known scientific relationship that allows one to be know if the other is known).

Applicant should note that while claims 3, 4, 11, and 12 are not rejected under 35 U.S.C. §§ 102 or 103, they are rejected under 35 U.S.C. § 101, and are not otherwise allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/Leo T Hinze/
Patent Examiner
AU 2853
11 February 2022


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853